Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.

Status of Claims
Claims 1-6, 8-14, and 16-22 are currently pending in this application in response to the amendment and remarks filed on July 7, 2022.  Claims 1, 10, and 18 are currently amended, claims 7 and 15 are canceled, and claims 21-22 are new.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §102(a)(1) rejections:
Applicant’s claim amendments filed 07/07/2022 overcame the 102 rejections as presented in the final office action filed 04/18/2022. Particularly, the amended subject matter pertains to “the first flow control configuration comprises settings for two or more flow control devices at an instant in time” overcame the 102 rejections as being anticipated by Langnes. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as shown below.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-6, 8-14, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 18 recites the limitation “One or more non-transitory machine-readable media comprising program code for controlling flow rates within a well system, the program code to: determine a first flow control configuration…generate contaminant intake classifications…and generate a second flow control configuration” that renders the claim unclear and indefinite. As recited, the program code is implied to perform the steps to “determine a first flow control configuration…generate contaminant intake classifications…and generate a second flow control configuration”. It is unclear how the program code can execute the steps. Nonetheless, as disclosed in the specification, a processor is the hardware that executes the program code having stored in the non-transitory machine-readable media (See specification at [0077-0084]). Thus, claim 18 is indefinite.
	Claim 1, 10, and 18 each recites the limitation “wherein the first flow control configuration comprises settings for two or more flow control devices at an instant in time” that renders the claim unclear and indefinite. The term “at an instant in time” is not defined by the claim nor by the specification to provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms “at an instant in time” generally applies to do something “at an instant in time” when something else happens. As such, “the settings for two or more flow control devices at an instant in time” fails to recite the condition when something else happens. For that reason, claims 1, 10, and 18 are indefinite. To proceed with the examination, the feature “settings for two or more flow control devices at an instant in time” will be interpreted as “settings for two or more flow control devices” are generated in real-time. See Specification for claim interpretation at [0027].
Claims 2-6, 8-9, 11-14, 16-17, and 19-22 are rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1, 10 and 18 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gottumukkala et al. (US 2016/0061003) in view of Langnes et al. (WO 2017/174750, published October 12, 2017, related to US 2020/0182047).

With respect to claims 1, 10, and 18, Gottumukkala teaches a method and an apparatus (method of fig.8 and apparatus of control system 44, figs.1, 3, and 8) comprising a processor (processor 62, fig.3), and one or more non-transitory machine-readable media having program code (memory 70, fig.3) executable by the processor for controlling flow rates within a well system (adjustment of the optimum flow control valve [FCVs] settings in the network of flow control valves 36 of wellbore, fig.1/3, par.0035), said method comprising: 
determining a first flow control configuration including determining flow profiles for a plurality of zones each including at least one flow control device (multizone well 22 with multilateral well having lateral bores 24, 26, and 28 including plurality of flow control valves 36 and packers 32 to isolate into multiple well zones 34, fig.1 and par.0020; acquire the initial FCVs 36 settings including positions and rates, step 100 of fig.8 and par.0042), wherein the first flow control configuration comprises settings for two or more flow control devices at an instant in time (settings for each of the FCVs 36 are determined based on real time processing of data, step 100 of fig.8 and par.0046); 
generating contaminant intake classifications associated with one or more of the plurality of zones based on the first flow control configuration and a first contaminant level1 for a combined flow comprising inflow from the plurality of zones (identifying water and/or gas breakthrough [gas and water are not desirable in wells producing oil] based on flow control valve settings, par.0032; flow control valve settings are monitored via sensor positioned at various locations of multiple well zones 34 in lateral bores 24, 26, and 28, when an increase in gas to oil ratio [GORs], water cut, and/or other fluid compositional changes, par.0022 and par.0027; obtain a quantitative values of GORs and water cut from multiple flow control valves 36 of multiple well zones 34 in lateral bores 24, 26, and 28, fig.5-par.0032 and step 106 of fig.8-par.0043, par.0022 and par.0027; gas-oil-ratios and/or water cuts are obtained from the flow control valves in real-time overlaid on a set of type curves to quantitatively identify gas and/or water breakthrough; par.0017); and 
generating a second flow control configuration for the plurality of zones based on the contaminant intake classifications (optimized flow control valve settings are generated at step 118 of fig.8, based on the identifying water and/or gas breakthrough with quantitative values of gas to oil ratio [GORs] and water cut, step 106 of fig.5,8 and par.0043-0045).
Gottumukkala does not teach wherein generating each respective contaminant intake classification includes assigning the respective contaminant intake classification based on neighbors in a feature space and the first flow control configuration and the first contaminant level.
However, it is known by Langnes to teach wherein generating each respective contaminant intake classification includes assigning the respective contaminant intake classification based on neighbors in a feature space and the first flow control configuration and the first contaminant level (Langnes: classification for a direct matching of the frequency domain features to the event signature thresholds or ranges is performed across a plurality of frequency domain features by machine learning with k-means clustering and k-nearest neighbor classification to cluster events and classify them to their nearest neighbor, par.0101, the frequency domain features determines the presence of sand ingress in one or more locations in the wellbore such that locations meeting spectral spread and spectral centroid criteria indicates locations at which sand ingress occurs, par.0101). 
Because Langnes is also directed to a method and an apparatus for controlling flow rates within a well system (Langnes: production/flow rate are controlled and/or adjusted with devices 117 and 118 to increase or decrease the flow rate into the wellbore based on the detected data that identifies the zones of interest for the amount of sand ingress [sand is interpreted as the ‘contaminant’ component] flow through tubular 120, par.0122; Gottumukkala: adjustment of the optimum flow control valve [FCVs] settings in the network of flow control valves, fig.1/3, par.0035), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a k-nearest neighbors algorithm of Langnes to classify or identify each respective contaminant intake of Gottumukkala to determine the presence of sand ingress [contaminant] in one or more locations in the wellbore such that locations meeting spectral spread and spectral centroid criteria indicates locations at which sand ingress occurs (Gottumukkala: par.0101).

With respect to claims 2, 11, and 19, Gottumukkala and Langnes in combination teaches further comprising: implementing the second flow control configuration; and following said implementing the second flow control configuration, detecting a second contaminant level2 for the combined flow; and determining contaminant intake classifications for each of the plurality of zones based on the first flow control configuration, the second flow control configuration (Gottumukkala: process of optimizing the flow control valve settings are repeated in an ongoing loop, fig.8, as such the monitored data including the FCV positions and rates are updated in real time at step 100 of fig.8, hence an updated in identifying gas/water breakthrough to obtain quantitative values for GORs/WaterCut is detected at step 106 of fig.8, par.0043-0045; Langnes: the process as taught in figure 9 is repeated to track the sand ingress locations and relative rates or amounts along the length of the wellbore over time/real time, par.0153; the detected data stream along the length of optical fiber 162 as being repeated in real time defines a second contaminant level), and a difference in contaminant level from the first contaminant level to the second contaminant level (Gottumukkala: overall flow rate versus delta pressure for different GORs for each FCV 36 to quantitatively identifies the presence of water and/or gas to help optimize valve settings to reduce undesired fluid phases, fig.5 and par.0032; Langnes: differences in all the sampled data obtained along the length of optical fiber 162 of the wellbore are repeated, logged and displayed to track the sand ingress in the wellbore over time, par.0150 and par.0153-0154).

With respect to claims 3, 12, and 20, Gottumukkala and Langnes in combination teaches further comprising implementing the second flow control configuration including assigning flow rate modifications to one or more flow control devices within at least one of the plurality of zones (Gottumukkala: optimize valve settings and/or choke positions to control overall flow rate to reduce the gas/water breatkthrough, par.0032-0033) and modifying flow resistivities of the one or more flow control devices based on the assigned flow rate modifications (Gottumukkala: constraining of the flow control valve opening areas and multilateral/zonal flow rates to minimize water/gas flow rates, par.0036; Langnes: adjustable production sleeve or choke can be alter to adjust sand ingress rates in one or more production zones, par.0123; adjustments by blocking off various intake sleeves and isolation devices 117 to block off production from certain zones to decrease the production rate, par.0123).

With respect to claim 4, Gottumukkala and Langnes in combination teaches further wherein the one or more flow control devices include at least one inflow control device and at least one outflow control device (Gottumukkala: plurality of flow control valves 36 which control fluid flows and fluid flow rates, par.0020; where each of the well zones 34 includes an inflow-outflow control valves 36, fig.1 and par.0025; Langnes: intake sleeves and isolation devices 117 at different zones from intake to outtake as shown in figure 1 and par.0123), and wherein said modifying flow resistivities includes increasing a flow resistivity of the at least one outflow control device based on one of the contaminant intake classifications associated with one of the plurality of zones (Gottumukkala: increasing GOR, water cut, and changes in flow control valve positions settings, par.022; Langnes: adjusted with devices 117 and 118 to increase or decrease the flow rate into the wellbore based on the detected data that identifies the zones of interest for the amount of sand ingress flow through tubular 120, par.0122; increase fluid flow rate into the wellbore at event locations such as fluid/gas/sand inflow/influx, par.0124).

With respect to claims 5 and 13, Gottumukkala and Langnes in combination teaches further wherein said determining flow profiles for the plurality of zones includes generating inter-zone flow records (Gottumukkala: graphical plots with overall flow rate versus delta pressure for different GORs for each flow control valve 36, fig.5 and par.0032; Langnes: event logs at each event depth points or zones along the length of optical fiber 162 are computed every second and are stored in database, par.0114), wherein each inter-zone flow record associates a zone identifier (ID) with a flow setting for at least one flow control device within a respective one of the plurality of zones and at least another respective one of the plurality of zones into which or from which fluid flows (Gottumukkala: multizone well 22 with multilateral well having lateral bores 24, 26, and 28 including plurality of flow control valves 36 and packers 32 to isolate multiple well zones 34, fig.1 and par.0020; a user graphical interface depicting interdependence of zonal flow rates via more than one flow control valve and more than one well zone…to quantitatively identify gas and/or water breakthrough by overlaying a set of curves with flow control valves setting data, par.0017 and par.0027; the results of gas and/or water breakthrough are plotted in relation to inflow-outflow curves for flow evaluation including identification of cross flows between well zones, par.0025, plotting of data defines a record associating the identified cross flows between well zones based on the setting controls of the control valves 36; Langnes: logging at depth points or zones allow easy identification of equipment and producing zones in a wellbore, par.0119, determining proportion of sand ingress based on zones, par.0120).

With respect to claims 6 and 14, Gottumukkala and Langnes in combination teaches further wherein said determining the first flow control configuration comprises generating a flow control configuration record comprising inter-zone flow records for each of two or more of the plurality of zones (Gottumukkala: where a user graphical interface depicting interdependence of zonal flow rates via more than one flow control valve and more than one well zone…to quantitatively identify gas and/or water breakthrough by overlaying a set of curves with flow control valves setting data, where plotted data in relation to inflow-outflow curves for flow evaluation including identification of cross flows between well zones, par.0025 defines recording/logging to identify each of the zones 34 with respect to each of the flow settings of each of the flow control valves 36, par.0017 and par.0028; Langnes: logging at depth points or zones allow easy identification of equipment and producing zones in a wellbore, par.0119, determining proportion of sand ingress based on zones, par.0120; production/flow rate are controlled and/or adjusted with devices 117 and 118 to increase or decrease the flow rate into the wellbore based on the detected data that identifies the zones of interest for the amount of sand ingress [sand is interpreted as the ‘contaminant’ component] flow through tubular 120, par.0122).

With respect to claims 8 and 16, Gottumukkala and Langnes in combination teaches further comprising: generating training records, wherein each training record associates a respective zone of the plurality of zones with a respective contaminant intake value and a respective contaminant intake classification; and processing the training records by a supervised learning unit to generate a contaminant intake classifier (Langnes: machine learning allowing new signals to be patterned automatically, where k-means clustering and k-nearest neighbor classification applied to cluster events and classify to the nearest neighbor and to identify new downhole events that do not have established event signatures, learning may be useful when multiple events occur simultaneously, par.0101; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a k-nearest neighbors algorithm of Langnes to classify or identify each respective contaminant intake of Gottumukkala to determine the presence of sand ingress [contaminant] in one or more locations in the wellbore such that locations meeting spectral spread and spectral centroid criteria indicates locations at which sand ingress occurs; Gottumukkala: par.0101).

With respect to claims 9 and 17, Gottumukkala and Langnes in combination teaches further comprising generating a contaminant intake instance record that associates the first contaminant level with inter-zone flow records for each of two or more of the plurality of zones, and wherein said determining contaminant intake classifications includes processing the contaminant intake instance record using the contaminant intake classifier to determine a contaminant intake classification for each of the plurality of zones (Gottumukkala: a user graphical interface depicting interdependence of zonal flow rates via more than one flow control valve and more than one well zone…to quantitatively identify gas and/or water breakthrough by overlaying a set of curves with flow control valves setting data, where plotted data in relation to inflow-outflow curves for flow evaluation including identification of cross flows between well zones, par.0025, defines recording/logging to identify each of the zones 34 with respect to each of the flow settings of each of the flow control valves 36, par.0017 and par.0028; Langnes: the events detected with acoustic signature and unique frequency domain features are analyzed to identify and classified the fluid flowing components, par.0083; such as the frequency domain features determines the presence of sand ingress in one or more locations in the wellbore such that locations meeting spectral spread and spectral centroid criteria indicates locations at which sand ingress occurs, par.0101, spectral centroid and spread are compared to threshold levels to determine presence of sand in the fluid at the selected zone in the wellbore, par.0101; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a k-nearest neighbors algorithm classifier of Langnes to classify or identify each respective contaminant intake of Gottumukkala to determine the presence of sand ingress [contaminant] in one or more locations in the wellbore such that locations meeting spectral spread and spectral centroid criteria indicates locations at which sand ingress occurs, Gottumukkala: par.0101).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gottumukkala et al. (US 2016/0061003) in view of Langnes et al. (WO 2017/174750, published October 12, 2017, related to US 2020/0182047) and further in view of Richards (WO 2017/058258).

With respect to claims 21-22, Gottumukkala and Langnes in combination does not teach providing power to the at least one flow control device via at least one turbine-powered generator driven, at least in part, by fluid flow in a production conduit.
However, it is known by Richards to teach providing power to the at least one flow control device via at least one turbine-powered generator driven, at least in part, by fluid flow in a production conduit (Richards: plurality of valves 70a-c to permit or restrict hydraulic fluid flow through lines 30a-c, fig.2B, where power source 62 is a self-contained turbine operable to generate electricity responsive to the flow of wellbore fluids therethrough, p.9-10).
Because Richards is also directed to a system for controlling flow in a wellbore (Richards: fig.1; Langnes: production/flow rate are controlled and/or adjusted with devices 117 and 118 to increase or decrease the flow rate into the wellbore based on the detected data that identifies the zones of interest for the amount of sand ingress [sand is interpreted as the ‘contaminant’ component] flow through tubular 120, par.0122; Gottumukkala: adjustment of the optimum flow control valve [FCVs] settings in the network of flow control valves, fig.1/3, par.0035), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a turbine power source as taught by Richards to power the FCVs 36 as taught by Gottumukkala and Langnes for a self-contained electricity generation as responsive to the flow of wellbore fluids (Richards: p.9-10).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: Igor, Jovanov (“Performance of autonomous inflow control systems”, University of Stavanger, Norway, 2016, p.1-82); MacPhail et al. (US 2015/0369023), and Al-Ghamdi et al. (WO 2018/152147).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   August 26, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In light of the specification, a first and second contaminant levels are interpreted as values detected/measured by sensing device. See specification at par.0024.
        2 In light of the specification, a first and second contaminant levels are interpreted as values detected/measured by sensing device. See specification at par.0024.